UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-QSB T QUARTERLY REPORT UNDER SECTION 13 OR 15 ( d ) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 o TRANSITION REPORT UNDER SECTION 13 OR 15 ( d ) OF THE EXCHANGE ACT For the transition period from to Commission File No. 000-24688 G/O BUSINESS SOLUTIONS, INC. (Exact name of small business issuer as specified in its charter) Colorado 76-0025986 (State or Other Jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2202 Bluebonnet Drive Richardson, Texas75082 (Address of Principal Executive Offices) (469) 233-6258 (Issuer’s Telephone Number) N/A (Former name, former address and former fiscal year, if changed since last report) Check whether the Issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the Issuer was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesTNoo Indicate by check mark whether the Issuer is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNoT APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Not applicable. APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the Issuer’s classes of common equity, as of the latest practicable date:November 6, 2007 - 21,625,937 shares of common stock. Transitional Small Business Disclosure Format (Check one): YesTNoo 1 G/O BUSINESS SOLUTIONS, INC. INDEX Page No. PartI Financial Information 3 Item1. Financial Statements of G/O Business Solutions 3 Balance Sheets dated September 30, 2007 and December 31, 2006 (Unaudited) 4 Statements of Operations for the Nine Months and Three Months Ended September 30, 2007 and 2006 and from inception to September 30, 2007 (Unaudited) 5 Statements of Cash Flows for the Nine Months Ended September 30, 2007 and 2006 and from inception to September 30, 2007 (Unaudited) 6 Notes to the Financial Statements (Unaudited) 7 Item 2. Management’s Discussion and Analysis 8 Item 3. Controls and Procedures 9 Part II Other Information 10 Item 1. Legal Proceedings 10 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 10 Item 3. Defaults Upon Senior Securities 10 Item 4. Submission of Matters to a Vote of Security Holders 10 Item 5. Other Information. 10 Item 6. Exhibits 10 Signatures 11 2 Table of Contents PART I Item 1. Financial Statements The Financial Statements of the Registrant required to be filed with this 10-QSB Quarterly Report were prepared by management and commence below, together with related notes. In the opinion of management, the Financial Statements fairly present the financial condition of the Registrant. 3 Table of Contents G/O Business Solutions, Inc. (A Development Stage Company) BALANCE SHEETS (Unaudited) September30, December31, 2007 2006 ASSETS Current assets: Cash $ 21,939 $ 14,507 Due from related party - 1,500 TOTAL ASSETS $ 21,939 $ 16,007 LIABILITIES Accounts payable $ 2,346 $ 6,574 Accounts payable - related party 14,746 61,248 Accrued interest 11,229 8,909 Advances from stockholders 41,287 34,027 Deferred revenue - 25,000 TOTAL CURRENT LIABILITIES 69,608 135,758 STOCKHOLDER’S DEFICIT: Preferred stock, $0.01 par value per share, 5,000,000 shares authorized; none issued and outstanding - - Common stock, $0.01 par value, 50,000,000 shares authorized; 21,625,937 shares issued and outstanding 216,259 216,259 Additional paid-in capital 3,339,166 3,339,166 Accumulated deficit prior to the development stage (3,518,748 ) (3,518,748 ) Deficit accumulated during the development stage (84,346 ) (156,428 ) Total stockholders’ deficit (47,669 ) (119,751 ) Total liabilities and stockholders’ deficit $ 21,939 $ 16,007 The accompanying notes are an integral part of these financial statements 4 Table of Contents G/O Business Solutions, Inc. (A Development Stage Company) STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended September30, 2007 Three Months Ended September30, 2006 Nine MonthsEnded September30, 2007 Nine MonthsEnded September30, 2006 From inception of the development stage on August15, 2006, through September30, 2007 REVENUES Sales $ 6,480 $ - $ 439,935 $ - $ 441,785 General and administrative expenses (11,188 ) (79,195 ) (365,533 ) (99,846 ) (524,506 ) NET INCOME (LOSS) FROM OPERATIONS (4,708 ) (79,195 ) 74,402 (99,846 ) (82,721 ) OTHER INCOME (EXPENSE): Interest income 58 Interest expense (781 ) (720 ) (2,320 ) (2,142 ) (4,769 ) NET INCOME (LOSS) FROM OPERATIONS BEFORE MINORITY INTEREST (5,489 ) (79,915 ) 72,082 (101,988 ) (87,432 ) MINORITY INTEREST - 3,086 NET INCOME (LOSS) $ (5,489 ) $ (79,915 ) $ 72,082 $ (101,988 ) $ (84,346 ) BASIC AND DILUTED NET INCOME (LOSS) PER SHARE $ (0.00 ) $ (0.02 ) $ 0.00 $ (0.02 ) n/a Basic and Diluted Weighted Average Shares 21,625,937 4,325,193 21,625,937 4,325,193 n/a The accompanying notes are an integral part of these financial statements 5 Table of Contents G/O Business Solutions, Inc. (A Development Stage Company) STATEMENTS OF CASH FLOWS (Unaudited) Nine Months Ended September30,2007 Nine MonthsEnded September30,2006 From inceptionof the developmentstage onAugust15, 2006, through September30,2007 Cash flows from operating activities Net income (loss) $ 72,082 $ (101,988 ) $ (84,346 ) Reconciliation of net income (loss) to net cash used in operating activities: Common stock issued for services - 25,200 25,200 Change in operating assets and liabilities: Due from related parties 1,500 (5,322 ) - Accounts receivable - - - Accounts payable (50,730 ) 77,289 (42,001 ) Deferred revenue (25,000 ) - - Accrued expenses 2,320 2,142 826 Net cash provided by (used in) operating activities 172 (2,679 ) (100,321 ) Cash flows from financing activities: Advances from stockholders 7,260 2,679 7,260 Proceeds from sale of stock - - 115,000 Net cash provided by financing activities 7,260 - 122,260 Net Increase In Cash 7,432 - 21,939 Cash at Beginning of Period 14,507 - - Cash at End of Period $ 21,939 $ - $ 21,939 Cash paid for: Interest $ - $ - $ 2,149 Income Taxes - - - The accompanying notes are an integral part of these financial statements 6 Table of Contents G/O Business Solutions, Inc. (A Development Stage Company) Notes to Financial Statements (unaudited) NOTE 1 - BASIS OF FINANCIAL STATEMENT PRESENTATION The accompanying unaudited interim financial statements of G/O Business Solutions, Inc. have been prepared in accordance with the accounting principles generally accepted in the United States of America and the rules of the Securities and Exchange Commission, and should be read in conjunction with the audited financial statements and notes thereto contained in G/O's latest Annual Report filed with the SEC on Form 10-KSB. In the opinion of management, all adjustments, consisting of normal recurring adjustments, necessary for a fair presentation of financial position and the results of operations for the interim periods presented have been reflected herein. The results of operations for interim periods are not necessarily indicative of the results to be expected for the full year. Notes to the financial statements that would substantially duplicate the disclosures contained in the audited financial statements for the most recent year, 2006, as reported in Form 10-KSB, have been omitted. Operating results for the three months ended September 30, 2007 are not necessarily indicative of the results that may be expected for the year ending December 31, 2007. NOTE 2 - GOING CONCERN The Company's financial statements are prepared using accounting principles generally accepted in the United States of America applicable to a going concern which contemplates the realization of assets and liquidation of liabilities in the normal course of business. The Company has not yet established an ongoing source of revenues sufficient to cover its operating costs and allow it to continue as a going concern. The ability of the Company to continue as a going concern is dependent on the Company obtaining adequate capital to fund operating losses until it becomes profitable. If the Company is unable to obtain adequate capital, it could be forced to cease operations. In order to continue as a going concern, develop a reliable source of revenues, and achieve a profitable level of operations the Company will need, among other things, additional capital resources. Management plans to seek another entity that wants to consummate an acquisition by allowing the purchasing entity to buy or exchange un-issued shares of the Company's common stock in order to become a part of a public company. Management believes its plans will provide the Company with the ability to continue in existence. In the interim management has committed to meeting its operating expenses. However, management cannot provide any assurances that the Company will be successful in accomplishing any of its plans. The ability of the Company to continue as a going concern is dependent upon its ability to successfully accomplish the plans described in the preceding paragraph and eventually secure other sources of financing and attain profitable operations. The accompanying financial statements do not include any adjustments that might be necessary if the Company is unable to continue as a going concern. NOTE 3 - TERMINATION OF FEES PAID PURSUANT TO THE FACILITIES ADMINISTRATION AND OPERATING SERVICES AGREEMENT The Company and SH Celera agreed in principle to terminate fees payable by the Company to SH Celera pursuant to the Facilities Administration and Operating Services Agreement between the two companies, effective April 30, 2007. SH Celera has committed to provide services to the Company at the discretion of the SH Celera board of directors. As of September 30, 2007, the amount of accrued and unpaid fees due to SH Celera related to the Facilities Administration and Operating Services Agreement was $14,746. 7 Table of Contents ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS. The Company had $21,939 in cash as of September 30, 2007. Liquidity has primarily been provided by advances from stockholders, the working capital received from SH Celera Capital Corporation in the 2006 reorganization, and minimal revenues. The Company does not have adequate cash reserves to pay for its administrative expenses for the next 12 months. As of this the date of this report, the Company has not yet undertaken in connection with the Reorganization Transaction to commence raising not less than $2,500,000 and up to $5,000,000 in an equity financing transaction (the “Contemplated Financing” as outlined in the Company’s Form 8-K filed on August 15, 2006) pursuant to which the Company would sell a newly created class of preferred stock with the following rights, duties and preferences: (i) a stated value equal to the price per share paid for the shares of preferred stock plus accumulated and unpaid dividends, (ii) a dividend preference equal to a fixed annual percentage rate (to be determined by our board of directors) multiplied times the stated value of each share of preferred stock, which shall be cumulative and paid before any dividends respecting any other class of shares ("Fixed Rate Dividend") plus a fixed percentage participation in distributions to stockholders, (to be determined by the our board of directors), which shall be paid at the time of any distribution to any of the Company’s stockholders, (iii) a liquidation preference equal to the stated value plus any accumulated and unpaid Fixed Rate Dividends, (iv) a securitization of the stated value and a portion of the Fixed Rate Dividend through the purchase and deposit by the Company of a fixed rate financial instrument suitable to the purchaser(s) of the preferred stock, and (v) representation on our board of directors or the right to attend an observe, at the discretion of the majority of the holders of the preferred stock. The Company currently has no arrangements or understanding that will assure that we can successfully complete the Contemplated Financing and no assurance can be given that we will be able to do so. Management has provided the Company’s directors with broad discretion, subject to the approval of SH Celera, to determine the terms upon which our shares of Preferred Stock are sold and the rights and privileges granted to purchasers of the shares of Preferred Stock, including, but not limited to: (i) the price per share, (ii) the granting of conversion features, (iii) the fixed dividend rate, (iv) the nature of the securitization including the coverage ratio on the Stated Value and the differential on the dividend rate, and (v) the percentage participation in future dividends and distributions to our stockholders. There can be no assurance that the Company will be successful in raising additional capital through the sale of these shares of Preferred Stock or that if successful, they will be placed on terms that are beneficial to the Company’s then existing stockholders. In our Form 10-KSB for the fiscal year ended December 31, 2005, the Company reported that it was a "shell company" as defined in Rule 12b-2 under the Exchange Act. Management believes that, as a result of the Reorganization Transaction, including the assignment of the Assigned Retainer Agreements, the execution and delivery of the Facilities Administration and Operating Services Agreement, and the Company engaging in the business of providing the Consulting Services, the Company is no longer a "shell company" as defined in Rule 12b-2 under the Exchange Act. Pursuant to the Reorganization Transaction, the Company had contracted with SH Celera, which, as a result of the Reorganization Transaction, is the owner of 80% of the Company’s issued and outstanding shares of common stock, to provide fee based consulting, advisory and outsource services to companies engaged in various industries and at various stages of development. The services to be provided (“Consulting Services”) included: * Consulting regarding Corporate Development Issues; * Consulting regarding Merger and Acquisition Plan Development and Procedures; * Consulting regarding Market Divestiture and Special Situations Planning and Procedures; * Consulting regarding Growth Strategies and Logistics Planning, Development and Procedures; * Consulting regarding Succession Planning; The Company and SH Celera agreed in principle to terminate fees payable by the Company to SH Celera pursuant to the Facilities Administration and Operating Services Agreement between the two companies, effective April 30, 2007. SH Celera has committed to provide services to the Company at the discretion of the SH Celera board of directors. Additionally, pursuant to the Reorganization Transaction, we received an assignment of all of SH Celera’s rights under the assigned Retainer Agreements, thereby providing us with two client companies and the balance of cash fees payable pursuant to those assigned Retainer Agreements. In addition to the cash compensation payable pursuant to each Retainer Agreement, in each of the Retainer Agreements signed to date, we have certain rights to receive, subject to certain conditions, non-cash compensation in the form of shares of each of the client companies equal to 5% of the client company’s issued and outstanding shares of common stock determined at the Effective Date of the registration of such shares under the Securities Act of 1933, as amended (the “33 Act”), on a fully diluted based, including any additional shares of such client company’s common stock that may be issued pursuant to the registration of such shares under the 33 Act or thereafter pursuant to any rights existing at the effective date of the registration of such shares under the 33 Act (“Share Compensation”). In connection with the issuance of the Share Compensation, each existing client company has entered into an agreement pursuant to which it has undertaken: (i) to complete any additional financing necessary to qualify its shares of common stock as a “Covered Securities” as defined in Section 18 of the 33 Act, (2) complete the registration of its shares of common stock under Section 13 or 15(d) of the Securities Exchange Act of 1934 (the “34 Act”), (iii) complete an application for listing of its shares of common stock on an exchange or other listing market that would qualify such shares of common stock as a “Covered Security” under Section 18 of the 33 Act, and (iv) register the shares issued as Share Compensation under the 33 Act for distribution to our stockholders determined at the time of the registration of the shares comprising the Share Compensation issuable for distribution to our stockholders.Since the Reorganization Transaction, both of the assigned Retainer Agreements with the client companies have been terminated. 8 Table of Contents Item 3. Controls and Procedures. (a) Evaluation of Disclosure Controls and Procedures. As of the end of the period covered by this Quarterly Report, we carried out an evaluation, under the supervision and with the participation of our President and Secretary/Treasurer, of the effectiveness of the design and operation of our disclosure controls and procedures. Based on this evaluation, our President and Treasurer, our principal financial officer, concluded that our disclosure controls and procedures were effective at ensuring that information required to be disclosed or filed by us is recorded, processed, summarized and reported, within the time periods specified in the rules and forms of the Securities and Exchange Commission.Disclosure controls and procedures include, without limitation, controls and procedures designed to ensure that information required to be disclosed by an issuer in the reports that it files or submits under the Securities Exchange Act of 1934, as amended (the “Act”) is accumulated and communicated to the issuer’s management, including its principal executive and principal financial officers, or persons performing similar functions, as appropriate to allow timely decisions regarding required disclosure. It should be noted that the design of any system of controls is based in part upon certain assumptions about the likelihood of future events, and there can be no assurance that any design will succeed in achieving its stated goals under all potential future conditions, regardless of how remote. (b) Changes in Internal Control Over Financial Reporting. Our management, with the participation of the principal executive officer and principal financial officer, has concluded there were no significant changes in our internal controls over financial reporting that occurred during our last fiscal quarter that has materially affected, or is reasonably likely to materially affect, our internal control over financial reporting. 9 Table of Contents PART II - OTHER INFORMATION Item 1. Legal Proceedings. None; not applicable. Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. None; not applicable. Item 3. Defaults Upon Senior Securities. None; not applicable. Item 4. Submission of Matters to a Vote of Security Holders. None; not applicable. Item 5. Other Information. None; not applicable. Item 6. Exhibits. Exhibit No. Identification of Exhibit 31 Certification Pursuant to Section 302 of the Sarbanes-Oxley Act provided by Brian E. Rodriguez, Director, President and Treasurer 32 Certification Pursuant to 18 U.S.C. Section 1350, as Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 provided by BrianE.Rodriguez,Director, President and Treasurer. 10 Table of Contents SIGNATURES In accordance with the requirements of the Exchange Act, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized G/O BUSINESS SOLUTIONS, INC. Date: November 9, 2007 By: /s/Brian E. Rodriguez Brian E. Rodriguez, President, Treasurer, and Director 11
